Citation Nr: 0921060	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a stomach disorder, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which, inter alia, denied the 
Veteran's March 2002 claim for entitlement to service 
connection for a stomach disorder.

The Veteran appeared and testified at a personal hearing at 
the RO (Decision Review Officer hearing) in April 2004.  The 
Veteran also appeared and testified at a videoconference 
personal hearing before the undersigned Veterans Law Judge in 
November 2006.

In March 2007, the Board remanded the issue of entitlement to 
service connection for a stomach disorder, including as 
secondary to service-connected PTSD with anxiety and 
depression, for additional development.  The case has now 
been returned to the Board for further appellate 
consideration.

Pursuant to the Veteran's request, via his representative, in 
May 2009, the Board refers the issue of entitlement to 
service connection for a hiatal hernia to the RO for 
appropriate action.


FINDING OF FACT

There is competent evidence that the Veteran's stomach 
disorder was incurred in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, his 
stomach disorder was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated April 2002 and April 2007, provided to the 
Veteran before the December 2003 rating decision and the 
February 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The April 2007 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in an April 2007 letter.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examination in November 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The Veteran contends that he is entitled to service 
connection for a stomach disorder, including as secondary to 
service-connected PTSD with anxiety and depression.  In his 
November 2003 notice of disagreement, the Veteran states that 
he was treated for a stomach condition while on active duty, 
and has continued to treat this chronic condition with over-
the-counter medications since his release from active duty.  
He further states that he does not know whether his stomach 
condition is related to his PTSD.  In his June 2005 
substantive appeal, the Veteran notes that he did not have 
any stomach condition upon enlistment, but rather developed a 
nervous stomach while on active duty.  He states that he took 
over-the-counter medications.  He further states that, five 
years after his release from active duty, he was diagnosed 
with gastroesophageal reflux disease (GERD), although this 
diagnosis is not of record.  The Veteran stated that prior to 
being prescribed appropriate medication for his GERD, "I 
would get nasty bile in my mouth at night while I was 
asleep....This problem had gotten so bad that I was consuming 
vast amounts of baking soda and water.  This got to the point 
where I was getting diarrhea."  In letters dated June 2005 
and April 2009, the Veteran asserted that his stomach 
condition began during his service in Vietnam, "when I 
started getting all stressed out."

In his April 2004 hearing before a Decision Review Officer 
(DRO), the Veteran stated that his stomach problems, or his 
treatment thereof, began either five or seven years following 
his active service.  The Veteran did not at that time cite 
the instances, documented in his service treatment records, 
of his stomach problems during service.  However, the record 
of the hearing reflects that the Veteran was discussing his 
PTSD stressors at that time, and was having difficulty 
proceeding with the hearing, which was stopped on several 
occasions.  Similarly, in his November 2006 hearing before 
the undersigned Veterans Law Judge, the Veteran was unable to 
discuss his stomach condition after having discussed his PTSD 
stressors.

The Veteran's service treatment records show that, in his 
March 1967 enlistment examination, the Veteran checked boxes 
stating that he never had, and did not have, "stomach, liver 
or intestinal trouble," or a "rupture/hernia," and these 
conditions were not diagnosed in his clinical evaluation.  In 
an August 1968 treatment record, a clinician noted that the 
Veteran was complaining of having a fever, flu, upset 
stomach, nausea and a hangover, but no stomach cramps or 
diarrhea.  In a treatment record from the following day, the 
Veteran complained of feeling dizzy and nauseous, having an 
upset stomach, and being unable to eat.  In a June 1969 
treatment record, the Veteran stated that he had a loss of 
appetite.  In a treatment record dated six days later, the 
Veteran complained of stomach pains below his ribs and slight 
stomach cramps.  At no point was the Veteran's stomach 
condition characterized as either acute or chronic.  In his 
February 1970 separation examination, the Veteran again 
checked boxes stating that he never had, and did not have, 
"stomach, liver or intestinal trouble," or a 
"rupture/hernia," and these conditions again were not 
diagnosed in his clinical evaluation.

In November 2007, the Veteran was provided with a VA 
examination to determine the nature and etiology of his 
stomach condition.  The examiner reviewed the Veteran's 
claims file and medical records.  A double-contrast upper 
gastrointestinal (GI) series was performed, and a VA 
physician found that it showed that the Veteran has moderate 
gastroesophageal reflux, early changes of esophagitis without 
evidence of stricture or ulceration, diffuse gastritis, and a 
small and intermittent sliding-type hiatal hernia.  The 
examiner diagnosed the Veteran with a sliding type hiatal 
hernia, with which he associated the Veteran's stomach 
disorder.  Based on some of the reported symptoms and the 
symptoms known to be related to hiatal hernias, the VA 
examiner opined that it is at least as likely as not that 
some of the Veteran's complaints of a stomach disorder in 
service were related to his hiatal hernia.

No hiatal hernia was noted to exist prior to service, and 
there is no clear and unmistakable (obvious or manifest) 
evidence that the Veteran's hiatal hernia existed prior to 
service and was not aggravated therein.  38 C.F.R. § 3.304.  
Additionally, the VA examiner, after reviewing the Veteran's 
claims file and performing tests on the Veteran, determined 
that the Veteran's hiatal hernia existed during his time in 
service, and that some of his in-service complaints of a 
stomach disorder were related to his hiatal hernia.  
Consequently, the VA examiner's opinion is most accurately 
read as relating the Veteran's diagnosed stomach disorder to 
his time in service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

In addition to the competent medical evidence provided by the 
November 2007 VA examiner, the Veteran has also provided 
competent lay evidence of continuity of symptomatology of a 
stomach disorder.  38 C.F.R. §§ 3.159(a)(2), 3.303(b).  
Specifically, although the Veteran is not competent to 
diagnose the nature of the disorder, the Veteran has personal 
knowledge of his stomach condition during and after service, 
and observed the same.  38 C.F.R. § 3.159(a)(2).  In his 
November 2003 notice of disagreement and his June 2005 
substantive appeal, the Veteran described his stomach 
condition from its onset during service, from separation 
until its diagnosis five years later, and from its diagnosis 
to the present in great detail.  38 C.F.R. § 3.303(b).  
Significantly, the Veteran's statement that his stomach 
condition began in service is corroborated by recurrent 
documented instances of stomach problems in the Veteran's 
service treatment record.

Despite this medical and lay evidence, there are two 
complicating factors.  First, the Veteran had stated in his 
April 2004 DRO hearing that either his stomach condition or 
the treatment thereof began five or seven years after his 
service concluded.  The Board finds that this statement 
contradicts the record.  Taken in light of the record as a 
whole, the statement appears to refer to the fact that, 
although the Veteran has multiple documented instances of 
treatment for a stomach condition in service, it was not 
until five years after the Veteran separated from service 
that the cause of his stomach discomfort was diagnosed.  This 
interpretation comports with the Veteran's service treatment 
records, and with his statement in his June 2005 substantive 
appeal.

A second complicating factor is the fact that, in the 
Veteran's February 1970 separation examination, he checked 
boxes stating that he never had, and did not have, "stomach, 
liver or intestinal trouble," or a "rupture/hernia," and 
these conditions were not diagnosed in his clinical 
evaluation.  The Veteran's statement that he has never had 
stomach trouble is facially contradicted by the Veteran's 
complaints of stomach trouble in service treatment records 
dated August 1968 and June 1969.  However, the clinician's 
finding that the Veteran had no stomach trouble or hernia in 
February 1970 remains.

On balance, resolving reasonable doubt in the Veteran's 
favor, the Board finds that the November 2007 VA examiner's 
opinion, supported by GI testing, combined with the Veteran's 
lay statements and the contemporaneous documented evidence of 
a stomach condition in service, provides sufficient probative 
evidence to outweigh the finding of the February 1970 
clinician.  38 C.F.R. § 3.102.

Resolving reasonable doubt on this question in the Veteran's 
favor, the Board finds that the Veteran's stomach disorder 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.303.





ORDER

Service connection for a stomach disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


